Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22-27 are objected to because of the following informalities:  In dependent claims 22-27, it appears all the method claims are referring to the independent method claim 21.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10598793. Although the claims at issue are not identical, they are not patentably distinct from each other because the following reasons.

Application:
16803276
Patent/co-pending application 
10598793


A robotic lawnmower comprising a position determining device for determining a current position of the robotic lawnmower and at least one robotic lawnmower is configured to:
Global Navigation Satellite System (GNSS) device for determining a current position of the robotic work tool and at least one robotic work tool is configured to:

the robotic lawnmower, operate based on the current position,
in response to the position determining device no longer being able to determine
the current position, continue operating using the deduced reckoning navigation,
in response to the GNSS device determining the current position, operate based on the current position, 
in response to the GNSS device no longer being able to determine the current position, continue operating using the deduced reckoning navigation,
determine that the position determining device is again able to determine the
current position, and in response thereto, determine an expected navigation parameter based on control data for the deduced reckoning navigation sensor, the expected navigation parameter comprising an expected position and an 


lawnmower to change a trajectory to accommodate for the navigation error by aligning the trajectory with an expected trajectory of the robotic lawnmower, wherein the expected trajectory is determined as being along the expected direction originating from the expected position of the robotic lawnmower, and
in response to the navigation error not being negligible, cause the robotic work tool to change its trajectory to accommodate for the navigation error, by aligning the trajectory with an expected trajectory of the robotic work tool, wherein the expected trajectory is determined as being along the expected direction originating from the expected position of the robotic work tool, and 
perform the change of the trajectory by returning to a position that has been passed and should have been visited and aligning the trajectory with the expected direction originating from the expected position, said position that should have been visited being aligned with the
expected direction originating from the expected position and not coinciding with the expected position, and
wherein the robotic work tool is further configured to perform the change of the trajectory by returning to a position that has been passed and should have been visited and aligning the trajectory with the expected direction originating from the expected position, said position that should have been visited being aligned with the expected direction originating 

wherein the position that should have been visited is determined to be a point in
an area in which the GNSS navigation is not possible or the position that should have been visited is a position where a GNSS signal could have been received again but along the expected trajectory.


	Comparing the current application to the patented case 10598793, the immediate application is a broader claim in claiming a position determining device instead of GNSS device while a robotic lawnmower instead of a robotic tool in 10598793.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17 and 21-24 are rejected under 35 U.S.C. 102a2 as being anticipated by Reigo (10598793).
Regarding claims 14-17 and 21-24, Reigo discloses all claim limitations found in corresponding claims of 1, 3, 6 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, 25-27 and are rejected under 35 U.S.C. 103 as being unpatentable over Reigo (10598793).
Regarding claims 18-20, 25-27, Reigo does not specifically disclose using optical sensor, RF position determining or ultrawideband beacon for position determining devices. However, it is known in the art that optical, RF and recently UWB as a device/method for acquiring position. It would have been obvious to also consider the claimed devices in the position determining process.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov